DETAILED ACTION
This Office action is in response to the application filed on March 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
The drawings were filed on March 22, 2021.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon (U.S. Pat. No. 10, 369, 900 B1).

In re claim 1, Conlon discloses (Fig. 2) an electrical system (10), comprising: 
a rechargeable energy storage system (RESS 26); 
a power inverter (power inverter module PIM 28) connected to the RESS, the power inverter configured to provide electrical power to a traction motor (29); 
a plurality of machine windings (W1, W2, W3) of the traction motor; and 
a switch (switching module 22) disposed between the plurality of machine windings and an output load (load connected at terminals 21), wherein the switch is configured to transition between a closed state to allow current flow from the RESS through the plurality of machine windings to the output load and an open state to prevent current flow to the output load (Col. 6, lines 38-57).

In re claim 2, Conlon discloses (Fig. 2) an inductor (L1) connected in series between the plurality of machine windings and the output load, wherein the inductor is configured to mitigate at least one of current ripple or torque ripple (Col. 6, lines 1-37).

In re claim 3, Conlon discloses (Fig. 2) wherein the power inverter comprises a set of semiconductor switches that are configured to convert direct current (DC) power to alternating current (AC) power (the switching pairs 31, 131, 231 of the power inverter module PIM 28 are configured to convert DC power provided by the battery pack 126 into AC power).

In re claim 4, Conlon discloses (Fig. 2) wherein each semiconductor switch of the set of semiconductor switches (switching pairs 31, 131, 231) comprises a voltage-controlled switching device (Col. 6, lines 15-37).

In re claim 5, Conlon discloses (Fig. 2) wherein the voltage-controlled switching device comprises at least one of a silicon insulated gate bipolar transistor, a silicon carbide metal-oxide semiconductor field effect transistor, a silicon superjunction MOSFET, a Gallium nitride field-effect transistor, a SiC junction-gate field-effect transistor, a wideband-gap device, or an ultra-wideband-gap device (See Fig. 2).

In re claim 6, Conlon discloses (Fig. 2) wherein the power inverter (power inverter module PIM 28) comprises a plurality of phase legs (power inverter module PIM 28 comprises 3 phase legs), each phase leg of the plurality of phase legs comprising a pair of semiconductor switches of the set of semiconductor switches (power inverter module PIM 28 comprises switching pairs 31, 131, 231), wherein each phase leg is connected to a corresponding phase terminal of the plurality of machine windings of the traction motor (each phase leg of the power inverter module PIM 28 is connected to a corresponding phase terminal of the plurality of windings of motor 29).

In re claim 7, Conlon discloses (Fig. 2) wherein current flows through at least two-phase windings of the plurality of machine windings to cause a voltage from the RESS to step down from a first voltage to a second voltage due to pulse-width modulation of the corresponding phase legs (Col. 5 lines 47-67, Col 8. lines 39-51 and Col. 9 Ines 50-67).

In re claim 8, Conlon discloses (Fig. 2) wherein the output load comprises at least one of a vehicle or an accessory load (33, Col. 5 lines 20-33, Col. 7 lines 60-67 and Col. 8 lines 1-51).

In re claim 9, Conlon discloses (Fig. 2) wherein the switch comprises at least one of a contactor or a solid-state relay (Col. 2, lines 63-67).

In re claim 10, Conlon discloses (Fig. 2) an electrical system (10), comprising: 
a rechargeable energy storage system (RESS 26); 
a power inverter (power inverter module PIM 28) connected to the RESS, the power inverter configured to provide electrical power to a traction motor (29); 
a plurality of machine windings (W1, W2, W3) of the traction motor; 
a switch (switching module 22) disposed between the plurality of machine windings and an output load (load connected at terminals 21); and 
a controller connected to the switch and to a power inverter controller (50), wherein the controller is configured to transmit control signals to the power inverter controller and to the switch to allow current flow from the RESS through the plurality of machine windings to the output load during a first operational state and to prevent current flow to the output load during a second operational state (Col. 6, lines 38-57).

In re claim 11, Conlon discloses (Fig. 2) an inductor (L1) connected in series between the plurality of machine windings and the output load, wherein the inductor is configured to mitigate current ripple (Col. 6, lines 1-37).

In re claim 12, Conlon discloses (Fig. 2) wherein the power inverter comprises a set of semiconductor switches that are configured to convert direct current (DC) power to alternating current (AC) power (the switching pairs 31, 131, 231 of the power inverter module PIM 28 are configured to convert DC power provided by the battery pack 126 into AC power).

In re claim 13, Conlon discloses (Fig. 2) wherein each semiconductor switch of the set of semiconductor switches (switching pairs 31, 131, 231) comprises a voltage-controlled switching device (Col. 6, lines 15-37).

In re claim 14, Conlon discloses (Fig. 2) wherein the voltage-controlled switching device comprises at least one of a silicon insulated gate bipolar transistor, a silicon carbide metal-oxide semiconductor field effect transistor, a silicon superjunction MOSFET, a Gallium nitride field-effect transistor, a SiC junction-gate field-effect transistor, a wideband-gap device, or an ultra-wideband-gap device (See Fig. 2).

In re claim 15, Conlon discloses (Fig. 2) wherein the power inverter (power inverter module PIM 28) comprises a plurality of phase legs (power inverter module PIM 28 comprises 3 phase legs), each phase leg of the plurality of phase legs comprising a pair of semiconductor switches of the set of semiconductor switches (power inverter module PIM 28 comprises switching pairs 31, 131, 231), wherein each phase leg is connected to a corresponding phase terminal of the plurality of machine windings of the traction motor (each phase leg of the power inverter module PIM 28 is connected to a corresponding phase terminal of the plurality of windings of motor 29).

In re claim 16, Conlon discloses (Fig. 2) wherein current flows through at least two-phase windings of the plurality of machine windings to cause a voltage from the RESS to step down from a first voltage to a second voltage due to pulse-width modulation of the corresponding phase legs (Col. 5 lines 47-67, Col 8. lines 39-51 and Col. 9 Ines 50-67).

In re claim 17, Conlon discloses (Fig. 2) wherein the controller receives software updates via over-the-air programming (Col. 5 lines 20-33 and Col. 8 lines 11-27).

In re claim 18, Conlon discloses (Fig. 2) wherein the switch comprises at least one of a contactor or a solid-state relay (Col. 2, lines 63-67).

In re claim 19, Conlon discloses (Fig. 2) a method comprising: 
determining whether a DC-DC buck mode selection has been received (Col. 5 lines 47-67, Col 8. lines 39-51 and Col. 9 Ines 50-67); and 
transmitting at least one control signal to power inverter (power inverter module 28) and to a switch (switching module 22) to allow current flow from a rechargeable energy storage system (RESS 26) through a plurality of machine windings (W1, W2, W3) to an output load (load connected at terminals 21) during a first operational state and to prevent current flow between the RESS and the plurality of machine windings during a second operational state based on the determination (Col. 6, lines 38-57).

In re claim 20, Conlon discloses (Fig. 2) wherein the power inverter comprises a set of semiconductor switches that are configured to convert direct current (DC) power to alternating current (AC) power (the switching pairs 31, 131, 231 of the power inverter module PIM 28 are configured to convert DC power provided by the battery pack 126 into AC power).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838